EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed June 18, 2021 have been received and considered by Examiner.
New claims 21 and 22 presented in the Amendment filed June 18, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
All 35 U.S.C. 112(a),(b) rejections of the claims made of record in the previous Office Action mailed February 19, 2021 have been withdrawn due to Applicant's amendments in the claims in the Amendment filed June 18, 2021. Also see Interview Summary mailed June 11, 2021.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
October 16, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application is amended as follows:

In the claims:

Rejoin claim 17.


Allowable Subject Matter
Claims 1-3, 5-18 and 20-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, the prior art of record fails to teach or suggest a fiber-reinforced resin hollow body as claimed having all structural and compositional limitations: : a search of the prior art did not uncover any reference that, alone or in combination with another reference, teaches or suggests such a fiber-reinforced resin hollow body as claimed, including all layers as claimed and “an end portion of one of the four layers overlaps an end portion of a different one of the four layers along the periphery, the one and the different one being adjacent to each other” and “the non-axial-direction fiber layer disposed at the innermost surface of the hollow body is not divided into two or more fiber layers along the periphery of the hollow body, and end portions of the non-axial-direction fiber layer itself overlap each other.”

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782